Citation Nr: 0117940	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-00 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975 and from April 1981 through March 1994.
A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from a July 1999 
rating decision of the RO in Little Rock, Arkansas, which 
denied the veteran's claim for an increased disability rating 
for his service-connected lumbosacral strain, currently rated 
as 20 percent disabling.  The veteran expressed his 
disagreement with the RO's decision in a NOD filed in 
September 1999.  The appeal was perfected in December 1999.  
According to the claims file, the veteran requested a hearing 
before a traveling section of the Board, but failed to appear 
for his hearing.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected lumbosacral strain is 
manifested by bilateral paraspinal muscle spasms and 
tenderness; range of motion of the lumbar spine of flexion to 
85 degrees, extension to 20 degrees, lateral flexion to 30 
degrees bilaterally and rotation to 30 degrees bilaterally; 
and complaints of pain on motion and discomfort.


CONCLUSIONS OF LAW

The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for their 
consideration of this law's implications.  In this regard, 
the Board observes that the record includes the reports of 
examinations conducted for VA purposes in connection with 
this claim.  Moreover, it appears that the RO has informed 
the veteran, by means of the SOC issued during the course of 
this appeal, of that evidence which would be necessary to 
substantiate the claim and of the applicable law and 
regulations.  Under these circumstances, the Board concludes 
that VA has met its duty to assist in developing the facts 
pertinent to this appeal under the provisions of the recently 
enacted Veterans Claims Assistance Act of 2000, and that no 
further development in this regard is required

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. §§ 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify various 
disabilities.  38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history, and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion . . .. [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992).

A review of the record reflects that the veteran was service 
connected for a disability arising from residuals of a 
lumbosacral strain in May 1995, and was assigned a 10 percent 
disability rating for this condition.  In July 1999, 
following a VA examination of the veteran, the RO increased 
his disability rating to 20 percent.

The veteran was examined for VA purposes in January 1995.  
The veteran reported that he injured his back in 1975 and 
again in 1982.  The veteran stated that he wore a back brace 
once or twice per week when lifting.  He complained of 
constant back pain.  Physical examination of the lumbar spine 
revealed it was tender to palpation at the L3 through L5 
level on the left.  The veteran had full range of motion.  X-
rays taken in connection with this visit showed a normal 
lumbar spine.

In June 1999, a VA examination of the veteran was conducted.  
The veteran complained that his back had a throbbing 60 
percent of the time, that his back was weak and stiff.  He 
reported that any heavy work or activity aggravates the 
symptoms.  The veteran stated that he took over-the-counter 
painkillers for relief of his symptoms.  The examiner noted 
that the veteran's gait and station were normal, as was his 
heel and toe walk.  The veteran was able to squat and arise 
from that position.  Bilateral lumbar paraspinal muscle spasm 
and tenderness were noted.  Range of motion of the lumbar 
spine revealed flexion to 85 degrees, with pain at 85 
degrees; extension to 20 degrees, with pain at 10-20 degrees; 
lateral flexion to 30 degrees bilaterally, with pain at 30 
degrees bilaterally; and rotation to 30 degrees bilaterally, 
with mild pain bilaterally.  The report included a functional 
assessment of the veteran, based on all of the veteran's 
impairments.  The examiner concluded that the veteran had a 
medium level functional capacity and described activities the 
veteran should be able to perform:

He should be able to occasionally lift 50 
pounds and frequently lift 25 pounds.  He 
should be able to sit, stand or walk 6 
hours of an 8 hour day, if given 
appropriate rest periods.  He should only 
occasionally stoop, bend, kneel, crouch 
or crawl.  He should do no repetitive nor 
power work with the right upper 
extremity.

The examiner noted no postural abnormalities or fixed 
deformities.  The examiner's diagnosis of the veteran's 
condition was chronic lumbosacral strain.

The veteran's service-connected lumbosacral strain is 
currently rated as 20 percent disabling under Diagnostic Code 
5295.  That rating is assigned when the symptoms include 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation is assigned when the symptoms are severe, with 
listing of the whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code (2000).

The medical records associated with the claims file do not 
reflect that the veteran suffers from symptoms severe enough 
in nature to warrant a 40 percent disability rating.  
However, the records do indicate that the veteran experiences 
limitation of motion of the lumbar spine.  Paraspinal muscle 
spasm was shown, and the pain in his lower back requires the 
veteran to use of painkillers to obtain relief.  The 
examiner, in June 1999, described the veteran's functional 
residual capacity as medium.  In reviewing the evidence, the 
Board finds that the criteria for an increased disability 
rating for a disability resulting from lumbosacral strain in 
excess of 20 percent have not been met.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2000).

In reaching this decision, the Board has considered the 
doctrine of the benefit of the doubt under Veterans Claims 
Assistance Act of 2000, Pub. L. no. 106-475, § 4.114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107), but we find that the evidence with respect to this 
claim is not of such approximate balance to warrant its 
application.  The preponderance of the evidence is against 
the veteran's claim for an increased rating for a disability 
arising from lumbosacral strain.

The Board also has considered other provisions which might 
provide for a higher evaluation with respect to the issue on 
appeal, including 38 C.F.R. § 4.40, 4.45, as they relate to 
pain and any resulting functional impairment due to pain 
(including during flare-ups, as discussed in DeLuca v. Brown, 
supra).  In this regard, it must be acknowledged that the 
veteran's statements obviously provide evidence of discomfort 
and limitations of mobility that is evidently caused by his 
lower back.  At the same time however, it must be noted when 
the veteran has been examined for VA purposes in June 1999, 
there was no evidence of marked limitation of forward 
bending, no evidence of loss of lateral spine motion, and the 
limitation of function due to pain was found to be moderate.  
In view of this, the Board finds that the 20 percent rating 
assigned by the RO contemplates the veteran's complaints of 
pain and compensates him for it.  Accordingly, the provisions 
of sections 4.40 and 4.45 do not call for the assignment of a 
rating in excess of 20 percent.

Furthermore, the Board finds in this case that the evidence 
does not present such an unusual disability so as to render 
impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits of the Director of the Compensation and Pension 
Service).  The governing norm in an exceptional case is a 
finding of such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  These factors are not shown here.  While the 
veteran's chronic back pain has been documented by medical 
findings, there is not evidence showing that this condition 
was severe enough to cause marked interference with his 
employment, especially when considering the activities that 
the examiner found acceptable for the veteran.  Moreover, 
higher schedular ratings are available for more severe 
symptoms, and the rating schedule is not shown to be 
inadequate for proper evaluation.  38 C.F.R. § 3.321(b)(1).

Finally, the Board has noted the veteran's contention to the 
effect that his back disability cannot be properly rated 
without review of the medical records from his first period 
of service.  In this regard, the Board points out that the 
evaluation of the veteran's back disability is concerned with 
the currently-shown symptoms, and medical findings from that 
first period of service, over 25 years ago, would not be 
useful in assessing current severity.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating for service-connected 
lumbosacral strain, currently rated as 20 percent disabling 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals
 

